UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 30, 2013 Great China Mania Holdings, Inc. (Exact name of registrant as specified in charter) Florida (State or other jurisdiction of incorporation) 333-139008 59-2318378 (Commission File Number) (IRS Employer Identification No.) Rm 1902, 19/F, Kodak House 2, Java Road, North Point Hong Kong (Address of Principal Executive Offices) 852-2882-7026 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On April 30, 2013, Mr. Wing Hing Chan and Mr. Wai Hung Yau both resigned as directors of the Company, and the Company accepted their respective resignations on the same day. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Great China Mania Holdings, Inc. Dated: April 30, 2013 /s/ Kwan Yin Roy Kwong Kwan Yin Roy Kwong Chief Executive Officer and Director
